Opinion issued December 7, 2017




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-17-00257-CV
                             ———————————
                   NECHOL NICKS HENDERSON, Appellant
                                           V.
                        JME PROPERTIES LLC, Appellee



              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                        Trial Court Case No. 1091517


                           MEMORANDUM OPINION

      Appellant, Nechol Nicks Henderson, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.         See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                          2